DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
2.	Receipt is acknowledged of the Response to the Election/Restriction Amendment filed June 25, 2021. Applicant elected Group I, which claims 1, 2, and 5-7 are readable for examination.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al (2015/0062340), hereinafter Datta.
	With respect to claims 1 and 7, Datta discloses in paragraph 0016 a toll collection method for executing read processing and write processing (read/write device that listens for the RF signal broadcast by the RFID reader/transmitter 58 (wireless communication device provided to a lane) at the toll collection station 56), for charge processing data, on a communication target device (vehicle-mounted transceiver 11) installed in a vehicle traveling on a lane based on a predetermined processing procedure, the toll collection method comprising generating and sending scenario information indicating at least a part of the processing procedure; recording the scenario 
	With respect to claim 2, Datta discloses in paragraph 0017-0018 and 0021-0022, the toll collection facility wherein the scenario information generation unit is configured to generate and send the scenario information when the charge processing device starts.
Allowable Subject Matter
5.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Datta and prior art include teachings of toll collection facilities and a wireless communication device provided to a lane as well as a charge processing device and a scenario processing unit, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 5 and 6 of the present claimed invention. Specifically, prior art fails to teach the claimed toll collection system comprising the toll collection facility according to claim 1; and an onboard unit, comprising a wireless communication unit configured to wirelessly send and receive data; a copy processing unit configured to read, when a card-type portable recording medium is inserted, charge processing data recorded in the card-type 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See attached PTO-892 Notice of Reference Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 14, 2021